 Case 19-34054-sgj11 Doc 1763 Filed 01/15/21                       Entered 01/15/21 23:30:29               Page 1 of 12




The following constitutes the ruling of the court and has the force and effect therein described.




Signed January 13, 2021
______________________________________________________________________




                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

                                                                       )
     In re:                                                            )   Chapter 11
                                                                       )
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                              )   Case No. 19-34054-sgj11
                                                                       )
                                          Debtor.                      )   Related to Docket No. 1545
                                                                       )

              ORDER GRANTING HAYWARD & ASSOCIATES PLLC’S THIRD INTERIM
             APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
               FOR THE PERIOD FROM JULY 1, 2020 THROUGH SEPTEMBER 30, 2020

                Having considered Hayward & Associates PLLC’s Third Interim Application for

     Compensation and Reimbursement of Expenses for the Period from July 1, 2020 through

     September 30, 2020 [Docket No. 1545] (the “Application”) 2 filed by Hayward & Associates

     PLLC (“H&A”), local counsel for the debtor and debtor-in-possession (the “Debtor”) in the

     above-captioned chapter 11 bankruptcy case (the “Bankruptcy Case”), for the time period from

     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
         Capitalized terms not otherwise defined herein have the same meanings ascribed to them in the Application.
Case 19-34054-sgj11 Doc 1763 Filed 01/15/21   Entered 01/15/21 23:30:29   Page 2 of 12
       Case 19-34054-sgj11 Doc 1763 Filed 01/15/21                                      Entered 01/15/21 23:30:29                        Page 3 of 12
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
In re:                                                                                                                 Case No. 19-34054-sgj
Highland Capital Management, L.P.                                                                                      Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: cecker                                                                Page 1 of 10
Date Rcvd: Jan 13, 2021                                               Form ID: pdf012                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 15, 2021:
Recip ID                 Recipient Name and Address
aty                    + Hayward & Associates PLLC, 10501 N. Central Expwy., Ste 106, Dallas, TX 75231-2203

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 15, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 13, 2021 at the address(es) listed
below:
Name                               Email Address
A. Lee Hogewood, III
                                   on behalf of Interested Party Highland Capital Management Fund Advisors L.P. lee.hogewood@klgates.com,
                                   haley.fields@klgates.com;matthew.houston@klgates.com;courtney.ritter@klgates.com;mary-beth.pearson@klgates.com;litigation
                                   .docketing@klgates.com;Emily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                   on behalf of Interested Party NexPoint Advisors L.P. lee.hogewood@klgates.com,
                                   haley.fields@klgates.com;matthew.houston@klgates.com;courtney.ritter@klgates.com;mary-beth.pearson@klgates.com;litigation
                                   .docketing@klgates.com;Emily.mather@klgates.com;Artoush.varshosaz@klgates.com

Alyssa Russell
                                   on behalf of Creditor Committee Official Committee of Unsecured Creditors alyssa.russell@sidley.com

Amanda Melanie Rush
                                   on behalf of Interested Party CCS Medical Inc. asrush@jonesday.com

Amy K. Anderson
       Case 19-34054-sgj11 Doc 1763 Filed 01/15/21                                  Entered 01/15/21 23:30:29                      Page 4 of 12
District/off: 0539-3                                              User: cecker                                                              Page 2 of 10
Date Rcvd: Jan 13, 2021                                           Form ID: pdf012                                                          Total Noticed: 1
                                on behalf of Creditor Issuer Group aanderson@joneswalker.com lfields@joneswalker.com

Andrew Clubok
                                on behalf of Interested Party UBS AG London Branch andrew.clubok@lw.com

Andrew Clubok
                                on behalf of Interested Party UBS Securities LLC andrew.clubok@lw.com

Annmarie Antoniette Chiarello
                                on behalf of Creditor Acis Capital Management L.P. achiarello@winstead.com

Annmarie Antoniette Chiarello
                                on behalf of Creditor Acis Capital Management GP LLC achiarello@winstead.com

Artoush Varshosaz
                                on behalf of Interested Party Highland Fixed Income Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party NexPoint Capital Inc. artoush.varshosaz@klgates.com, Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party NexPoint Advisors L.P. artoush.varshosaz@klgates.com, Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland Global Allocation Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland Capital Management Fund Advisors L.P. artoush.varshosaz@klgates.com,
                                Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland Small-Cap Equity Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party NexPoint Real Estate Strategies Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland Opportunistic Credit Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland Funds II and its series artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland Income Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland Socially Responsible Equity Fund artoush.varshosaz@klgates.com
                                Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland Total Return Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland Healthcare Opportunities Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland/iBoxx Senior Loan ETF artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland Funds I and its series artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party NexPoint Strategic Opportunities Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland Merger Arbitrage Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Asif Attarwala
                                on behalf of Interested Party UBS AG London Branch asif.attarwala@lw.com

Asif Attarwala
                                on behalf of Interested Party UBS Securities LLC asif.attarwala@lw.com

Basil A. Umari
                                on behalf of Interested Party Meta-e Discovery LLC BUmari@dykema.com, pelliott@dykema.com

Bojan Guzina
                                on behalf of Creditor Committee Official Committee of Unsecured Creditors bguzina@sidley.com

Brian Patrick Shaw
                                on behalf of Creditor Joshua Terry shaw@roggedunngroup.com cashion@roggedunngroup.com;jones@roggedunngroup.com

Brian Patrick Shaw
       Case 19-34054-sgj11 Doc 1763 Filed 01/15/21                               Entered 01/15/21 23:30:29                      Page 5 of 12
District/off: 0539-3                                            User: cecker                                                             Page 3 of 10
Date Rcvd: Jan 13, 2021                                         Form ID: pdf012                                                         Total Noticed: 1
                              on behalf of Creditor Jennifer G. Terry shaw@roggedunngroup.com cashion@roggedunngroup.com;jones@roggedunngroup.com

Brian Patrick Shaw
                              on behalf of Creditor Acis Capital Management GP LLC shaw@roggedunngroup.com,
                              cashion@roggedunngroup.com;jones@roggedunngroup.com

Brian Patrick Shaw
                              on behalf of Creditor Acis Capital Management L.P. shaw@roggedunngroup.com,
                              cashion@roggedunngroup.com;jones@roggedunngroup.com

Bryan C. Assink
                              on behalf of Interested Party James Dondero bryan.assink@bondsellis.com

Bryan C. Assink
                              on behalf of Defendant James D. Dondero bryan.assink@bondsellis.com

Bryan C. Assink
                              on behalf of Creditor The Dugaboy Investment Trust bryan.assink@bondsellis.com

Candice Marie Carson
                              on behalf of Interested Party UBS AG London Branch Candice.Carson@butlersnow.com

Candice Marie Carson
                              on behalf of Interested Party UBS Securities LLC Candice.Carson@butlersnow.com

Casey William Doherty, Jr.
                              on behalf of Interested Party Jefferies LLC casey.doherty@dentons.com
                              dawn.brown@dentons.com;Docket.General.Lit.DAL@dentons.com;Melinda.sanchez@dentons.com

Chad D. Timmons
                              on behalf of Creditor COLLIN COUNTY TAX ASSESSOR/COLLECTOR bankruptcy@abernathy-law.com

Charles Martin Persons, Jr.
                              on behalf of Creditor Committee Official Committee of Unsecured Creditors cpersons@sidley.com

Daniel P. Winikka
                              on behalf of Interested Party Jack Yang danw@lfdslaw.com craigs@lfdslaw.com,dawnw@lfdslaw.com,ivys@lfdslaw.com

Daniel P. Winikka
                              on behalf of Interested Party Brad Borud danw@lfdslaw.com craigs@lfdslaw.com,dawnw@lfdslaw.com,ivys@lfdslaw.com

David Neier
                              on behalf of Creditor Frank Waterhouse Scott B. Ellington, Isaac Leventon, Jean Paul Sevilla, Hunter Covitz and Thomas Surgent
                              dneier@winston.com, dcunsolo@winston.com;david-neier-0903@ecf.pacerpro.com

David G. Adams
                              on behalf of Creditor United States (IRS) david.g.adams@usdoj.gov southwestern.taxcivil@usdoj.gov;dolores.c.lopez@usdoj.gov

David Grant Crooks
                              on behalf of Creditor Committee Official Committee of Unsecured Creditors dcrooks@foxrothschild.com
                              etaylor@foxrothschild.com,jsagui@foxrothschild.com,plabov@foxrothschild.com,jmanfrey@foxrothschild.com

David Grant Crooks
                              on behalf of Creditor PensionDanmark Pensionsforsikringsaktieselskab dcrooks@foxrothschild.com
                              etaylor@foxrothschild.com,jsagui@foxrothschild.com,plabov@foxrothschild.com,jmanfrey@foxrothschild.com

David Grant Crooks
                              on behalf of Debtor Highland Capital Management L.P. dcrooks@foxrothschild.com,
                              etaylor@foxrothschild.com,jsagui@foxrothschild.com,plabov@foxrothschild.com,jmanfrey@foxrothschild.com

Davor Rukavina
                              on behalf of Interested Party Highland Healthcare Opportunities Fund drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party Highland Small-Cap Equity Fund drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party NexPoint Real Estate Strategies Fund drukavina@munsch.com

Davor Rukavina
                              on behalf of Defendant Highland Income Fund drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party Highland Global Allocation Fund drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party Highland Funds I and its series drukavina@munsch.com

Davor Rukavina
                              on behalf of Defendant Highland Capital Management Fund Advisors L.P. drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party NexPoint Advisors L.P. drukavina@munsch.com
       Case 19-34054-sgj11 Doc 1763 Filed 01/15/21                           Entered 01/15/21 23:30:29                   Page 6 of 12
District/off: 0539-3                                       User: cecker                                                        Page 4 of 10
Date Rcvd: Jan 13, 2021                                    Form ID: pdf012                                                    Total Noticed: 1
Davor Rukavina
                          on behalf of Defendant NexPoint Capital Inc. drukavina@munsch.com

Davor Rukavina
                          on behalf of Interested Party Highland Fixed Income Fund drukavina@munsch.com

Davor Rukavina
                          on behalf of Interested Party Highland Total Return Fund drukavina@munsch.com

Davor Rukavina
                          on behalf of Interested Party Highland Opportunistic Credit Fund drukavina@munsch.com

Davor Rukavina
                          on behalf of Interested Party Highland Income Fund drukavina@munsch.com

Davor Rukavina
                          on behalf of Interested Party Highland Funds II and its series drukavina@munsch.com

Davor Rukavina
                          on behalf of Interested Party NexPoint Strategic Opportunities Fund drukavina@munsch.com

Davor Rukavina
                          on behalf of Interested Party Highland Merger Arbitrage Fund drukavina@munsch.com

Davor Rukavina
                          on behalf of Interested Party Highland Socially Responsible Equity Fund drukavina@munsch.com

Davor Rukavina
                          on behalf of Interested Party NexPoint Capital Inc. drukavina@munsch.com

Davor Rukavina
                          on behalf of Interested Party Highland Capital Management Fund Advisors L.P. drukavina@munsch.com

Davor Rukavina
                          on behalf of Defendant NexPoint Strategic Opportunities Fund drukavina@munsch.com

Davor Rukavina
                          on behalf of Interested Party Highland/iBoxx Senior Loan ETF drukavina@munsch.com

Davor Rukavina
                          on behalf of Defendant NexPoint Advisors L.P. drukavina@munsch.com

Dennis M. Twomey
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors dtwomey@sidley.com

Donna K. Webb
                          on behalf of Creditor Pension Benefit Guaranty Corporation donna.webb@usdoj.gov
                          brian.stoltz@usdoj.gov;CaseView.ECF@usdoj.gov;brooke.lewis@usdoj.gov

Douglas J. Schneller
                          on behalf of Creditor Contrarian Funds LLC douglas.schneller@rimonlaw.com

Douglas S. Draper
                          on behalf of Creditor The Dugaboy Investment Trust ddraper@hellerdraper.com
                          dhepting@hellerdraper.com;esixkiller@hellerdraper.com;jmarino@hellerdraper.com

Douglas S. Draper
                          on behalf of Creditor Get Good Trust ddraper@hellerdraper.com
                          dhepting@hellerdraper.com;esixkiller@hellerdraper.com;jmarino@hellerdraper.com

Edmon L. Morton
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors emorton@ycst.com

Edwin Paul Keiffer
                          on behalf of Creditor Hunter Mountain Investment Trust pkeiffer@romclaw.com bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Creditor Beacon Mountain LLC pkeiffer@romclaw.com, bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Creditor Atlas IDF GP, LLC pkeiffer@romclaw.com, bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Creditor Rand PE Fund Management LLC pkeiffer@romclaw.com, bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Defendant Hunter Mountain Investment Trust pkeiffer@romclaw.com bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Creditor Atlas IDF LP pkeiffer@romclaw.com, bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Creditor Rand PE Fund I LP pkeiffer@romclaw.com, bwallace@romclaw.com
       Case 19-34054-sgj11 Doc 1763 Filed 01/15/21                           Entered 01/15/21 23:30:29                      Page 7 of 12
District/off: 0539-3                                        User: cecker                                                             Page 5 of 10
Date Rcvd: Jan 13, 2021                                     Form ID: pdf012                                                         Total Noticed: 1
Edwin Paul Keiffer
                          on behalf of Creditor John Honis pkeiffer@romclaw.com bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Interested Party Hunter Mountain Trust pkeiffer@romclaw.com bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Creditor Rand Advisors LLC pkeiffer@romclaw.com, bwallace@romclaw.com

Elizabeth Weller
                          on behalf of Creditor Irving ISD dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Tarrant County dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Fannin CAD dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Grayson County dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Dallas County dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Rockwall CAD dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Kaufman County dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Coleman County TAD dallas.bankruptcy@publicans.com
                          dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Upshur County dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Allen ISD dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Eric A. Soderlund
                          on behalf of Creditor Scott Ellington Thomas Surgent, Frank Waterhouse, Isaac Leventon eric.soderlund@judithwross.com

Eric A. Soderlund
                          on behalf of Creditor Frank Waterhouse Scott B. Ellington, Isaac Leventon, Jean Paul Sevilla, Hunter Covitz and Thomas Surgent
                          eric.soderlund@judithwross.com

Faheem A. Mahmooth
                          on behalf of Creditor Pension Benefit Guaranty Corporation mahmooth.faheem@pbgc.gov efile@pbgc.gov

Frances Anne Smith
                          on behalf of Creditor Scott Ellington Thomas Surgent, Frank Waterhouse, Isaac Leventon frances.smith@judithwross.com,
                          michael.coulombe@judithwross.com

Gregory Getty Hesse
                          on behalf of Spec. Counsel Hunton Andrews Kurth LLP ghesse@HuntonAK.com
                          amckenzie@HuntonAK.com;tcanada@HuntonAK.com;creeves@HuntonAK.com

Gregory V. Demo
                          on behalf of Debtor Highland Capital Management L.P. gdemo@pszjlaw.com,
                          jo'neill@pszjlaw.com;ljones@pszjlaw.com;jfried@pszjlaw.com;ikharasch@pszjlaw.com;jmorris@pszjlaw.com;jpomerantz@pszj
                          law.com;hwinograd@pszjlaw.com;kyee@pszjlaw.com

Gregory V. Demo
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors gdemo@pszjlaw.com
                          jo'neill@pszjlaw.com;ljones@pszjlaw.com;jfried@pszjlaw.com;ikharasch@pszjlaw.com;jmorris@pszjlaw.com;jpomerantz@pszj
                          law.com;hwinograd@pszjlaw.com;kyee@pszjlaw.com

Greta M. Brouphy
                          on behalf of Creditor Get Good Trust gbrouphy@hellerdraper.com
                          dhepting@hellerdraper.com;esixkiller@hellerdraper.com;jmarino@hellerdraper.com

Greta M. Brouphy
                          on behalf of Creditor The Dugaboy Investment Trust gbrouphy@hellerdraper.com
                          dhepting@hellerdraper.com;esixkiller@hellerdraper.com;jmarino@hellerdraper.com

Hayley R. Winograd
                          on behalf of Debtor Highland Capital Management L.P. hwinograd@pszjlaw.com

Holland N. O'Neil
                          on behalf of Spec. Counsel Foley Gardere Foley & Lardner LLP honeil@foley.com, jcharrison@foley.com;acordero@foley.com

J. Seth Moore
       Case 19-34054-sgj11 Doc 1763 Filed 01/15/21                            Entered 01/15/21 23:30:29                    Page 8 of 12
District/off: 0539-3                                        User: cecker                                                          Page 6 of 10
Date Rcvd: Jan 13, 2021                                     Form ID: pdf012                                                      Total Noticed: 1
                           on behalf of Creditor Siepe LLC smoore@ctstlaw.com, jsteele@ctstlaw.com

Jaclyn C. Weissgerber
                           on behalf of Creditor Committee Official Committee of Unsecured Creditors bankfilings@ycst.com jweissgerber@ycst.com

James Robertson Clarke
                           on behalf of Interested Party James Dondero robbie.clarke@bondsellis.com

Jared M. Slade
                           on behalf of Interested Party NexBank jared.slade@alston.com

Jason Alexander Enright
                           on behalf of Creditor Acis Capital Management L.P. jenright@winstead.com

Jason Alexander Enright
                           on behalf of Creditor Acis Capital Management GP LLC jenright@winstead.com

Jason Patrick Kathman
                           on behalf of Defendant Patrick Hagaman Daugherty jkathman@spencerfane.com
                           gpronske@spencerfane.com;mclontz@spencerfane.com;lvargas@spencerfane.com

Jason Patrick Kathman
                           on behalf of Creditor Patrick Daugherty jkathman@spencerfane.com
                           gpronske@spencerfane.com;mclontz@spencerfane.com;lvargas@spencerfane.com

Jason Patrick Kathman
                           on behalf of Creditor Todd Travers jkathman@spencerfane.com
                           gpronske@spencerfane.com;mclontz@spencerfane.com;lvargas@spencerfane.com

Jason Patrick Kathman
                           on behalf of Creditor Paul Kauffman jkathman@spencerfane.com
                           gpronske@spencerfane.com;mclontz@spencerfane.com;lvargas@spencerfane.com

Jason Patrick Kathman
                           on behalf of Creditor Davis Deadman jkathman@spencerfane.com
                           gpronske@spencerfane.com;mclontz@spencerfane.com;lvargas@spencerfane.com

Jason Patrick Kathman
                           on behalf of Defendant Patrick Daugherty jkathman@spencerfane.com
                           gpronske@spencerfane.com;mclontz@spencerfane.com;lvargas@spencerfane.com

Jason S. Brookner
                           on behalf of Creditor Gray Reed & McGraw LLP jbrookner@grayreed.com lwebb@grayreed.com;acarson@grayreed.com

Jeffrey Kurtzman
                           on behalf of Creditor BET Investments II L.P. kurtzman@kurtzmansteady.com

Jeffrey Nathan Pomerantz
                           on behalf of Debtor Highland Capital Management L.P. jpomerantz@pszjlaw.com

John A. Morris
                           on behalf of Debtor Highland Capital Management L.P. jmorris@pszjlaw.com

John J. Kane
                           on behalf of Creditor CLO Holdco Ltd. jkane@krcl.com, ecf@krcl.com;jkane@ecf.courtdrive.com

John J. Kane
                           on behalf of Defendant CLO Holdco Ltd. jkane@krcl.com, ecf@krcl.com;jkane@ecf.courtdrive.com

John Y. Bonds, III
                           on behalf of Interested Party James Dondero john@bondsellis.com joyce.rehill@bondsellis.com

Jonathan D. Sundheimer
                           on behalf of Creditor NWCC LLC jsundhimer@btlaw.com

Jonathan T. Edwards
                           on behalf of Interested Party NexBank jonathan.edwards@alston.com

Joseph E. Bain
                           on behalf of Creditor Issuer Group JBain@joneswalker.com
                           kvrana@joneswalker.com;joseph-bain-8368@ecf.pacerpro.com;msalinas@joneswalker.com

Juliana Hoffman
                           on behalf of Creditor Committee Official Committee of Unsecured Creditors jhoffman@sidley.com
                           txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Juliana Hoffman
                           on behalf of Debtor Highland Capital Management L.P. jhoffman@sidley.com,
                           txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Juliana Hoffman
                           on behalf of Financial Advisor FTI Consulting Inc. jhoffman@sidley.com,
                           txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com
      Case 19-34054-sgj11 Doc 1763 Filed 01/15/21                            Entered 01/15/21 23:30:29                       Page 9 of 12
District/off: 0539-3                                       User: cecker                                                              Page 7 of 10
Date Rcvd: Jan 13, 2021                                    Form ID: pdf012                                                          Total Noticed: 1
Juliana Hoffman
                          on behalf of Interested Party UBS Securities LLC jhoffman@sidley.com
                          txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Juliana Hoffman
                          on behalf of Interested Party UBS AG London Branch jhoffman@sidley.com
                          txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Kesha Tanabe
                          on behalf of Creditor Cedar Glade LP kesha@tanabelaw.com

Kimberly A. Posin
                          on behalf of Interested Party UBS AG London Branch kim.posin@lw.com colleen.rico@lw.com

Kimberly A. Posin
                          on behalf of Interested Party UBS Securities LLC kim.posin@lw.com colleen.rico@lw.com

Larry R. Boyd
                          on behalf of Creditor COLLIN COUNTY TAX ASSESSOR/COLLECTOR lboyd@abernathy-law.com
                          ljameson@abernathy-law.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Finance Inc. lauren.drawhorn@wickphillips.com
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Multifamily Capital Trust Inc. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Creditor Eagle Equity Advisors LLC lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party VineBrook Homes Trust, Inc. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party MGM Holdings Inc. lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexBank Securities Inc. lauren.drawhorn@wickphillips.com samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Advisors VI L.P. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Partners LLC lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexBank Title Inc. lauren.drawhorn@wickphillips.com samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party Nexpoint Real Estate Capital LLC lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Creditor Advisors Equity Group LLC lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Hospitality Trust lauren.drawhorn@wickphillips.com samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Advisors VII L.P. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Creditor NexPoint Real Estate Partners LLC f/k/a HCRE Partners LLC lauren.drawhorn@wickphillips.com
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Advisors VIII L.P. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Advisors L.P. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Advisors V L.P. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com
      Case 19-34054-sgj11 Doc 1763 Filed 01/15/21                            Entered 01/15/21 23:30:29                      Page 10 of 12
District/off: 0539-3                                        User: cecker                                                            Page 8 of 10
Date Rcvd: Jan 13, 2021                                     Form ID: pdf012                                                        Total Noticed: 1
Lauren Kessler Drawhorn
                          on behalf of Interested Party NexBank lauren.drawhorn@wickphillips.com samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Advisors IV L.P. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Advisors II L.P. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexBank Capital Inc. lauren.drawhorn@wickphillips.com samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Advisors III L.P. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Residential Trust Inc. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Laurie A. Spindler
                          on behalf of Creditor City of Allen Laurie.Spindler@lgbs.com Dora.Casiano-Perez@lgbs.com

Laurie A. Spindler
                          on behalf of Creditor City of Richardson Laurie.Spindler@lgbs.com Dora.Casiano-Perez@lgbs.com

Laurie A. Spindler
                          on behalf of Creditor Allen ISD Laurie.Spindler@lgbs.com Dora.Casiano-Perez@lgbs.com

Laurie A. Spindler
                          on behalf of Creditor Dallas County Laurie.Spindler@lgbs.com Dora.Casiano-Perez@lgbs.com

Laurie A. Spindler
                          on behalf of Creditor Grayson County Laurie.Spindler@lgbs.com Dora.Casiano-Perez@lgbs.com

Laurie A. Spindler
                          on behalf of Creditor Kaufman County Laurie.Spindler@lgbs.com Dora.Casiano-Perez@lgbs.com

Laurie A. Spindler
                          on behalf of Creditor Irving ISD Laurie.Spindler@lgbs.com Dora.Casiano-Perez@lgbs.com

Laurie A. Spindler
                          on behalf of Creditor Tarrant County Laurie.Spindler@lgbs.com Dora.Casiano-Perez@lgbs.com

Leslie A. Collins
                          on behalf of Creditor Get Good Trust lcollins@hellerdraper.com

Leslie A. Collins
                          on behalf of Creditor The Dugaboy Investment Trust lcollins@hellerdraper.com

Linda D. Reece
                          on behalf of Creditor Wylie ISD lreece@pbfcm.com

Linda D. Reece
                          on behalf of Creditor Garland ISD lreece@pbfcm.com

Linda D. Reece
                          on behalf of Creditor City of Garland lreece@pbfcm.com

Lisa L. Lambert
                          on behalf of U.S. Trustee United States Trustee lisa.l.lambert@usdoj.gov

M. David Bryant, Jr.
                          on behalf of Interested Party Integrated Financial Associates Inc. dbryant@dykema.com, csmith@dykema.com

Mark A. Platt
                          on behalf of Interested Party Redeemer Committee of the Highland Crusader Fund mplatt@fbtlaw.com aortiz@fbtlaw.com

Martin A. Sosland
                          on behalf of Interested Party UBS AG London Branch martin.sosland@butlersnow.com
                          ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com

Martin A. Sosland
                          on behalf of Interested Party UBS Securities LLC martin.sosland@butlersnow.com
                          ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com

Matthew Gold
                          on behalf of Creditor Argo Partners courts@argopartners.net

Matthew A. Clemente
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors mclemente@sidley.com
      Case 19-34054-sgj11 Doc 1763 Filed 01/15/21                           Entered 01/15/21 23:30:29                      Page 11 of 12
District/off: 0539-3                                        User: cecker                                                             Page 9 of 10
Date Rcvd: Jan 13, 2021                                     Form ID: pdf012                                                         Total Noticed: 1
                          matthew-clemente-8764@ecf.pacerpro.com;efilingnotice@sidley.com;ebromagen@sidley.com;alyssa.russell@sidley.com;dtwom
                          ey@sidley.com

Megan Young-John
                          on behalf of Creditor Issuer Group myoung-john@porterhedges.com

Megan F. Clontz
                          on behalf of Creditor Patrick Daugherty mclontz@spencerfane.com lvargas@spencerfane.com

Melissa S. Hayward
                          on behalf of Debtor Highland Capital Management L.P. MHayward@HaywardFirm.com, mholmes@HaywardFirm.com

Michael I. Baird
                          on behalf of Interested Party Pension Benefit Guaranty Corporation baird.michael@pbgc.gov efile@pbgc.gov

Michael I. Baird
                          on behalf of Creditor Pension Benefit Guaranty Corporation baird.michael@pbgc.gov efile@pbgc.gov

Michael Scott Held
                          on behalf of Creditor Crescent TC Investors L.P. mheld@jw.com, lcrumble@jw.com

Michelle E. Shriro
                          on behalf of Interested Party California Public Employees Retirement System (CalPERS) mshriro@singerlevick.com
                          scotton@singerlevick.com;tguillory@singerlevick.com

Nicole Skolnekovich
                          on behalf of Interested Party Hunton Andrews Kurth LLP nskolnekovich@hunton.com
                          plozano@huntonak.com;astowe@huntonak.com;creeves@huntonak.com

Paige Holden Montgomery
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors pmontgomery@sidley.com
                          txefilingnotice@sidley.com;paige-montgomery-7756@ecf.pacerpro.com;crognes@sidley.com

Paige Holden Montgomery
                          on behalf of Plaintiff Official Committee of Unsecured Creditors pmontgomery@sidley.com
                          txefilingnotice@sidley.com;paige-montgomery-7756@ecf.pacerpro.com;crognes@sidley.com

Paul M. Lopez
                          on behalf of Creditor COLLIN COUNTY TAX ASSESSOR/COLLECTOR bankruptcy@abernathy-law.com

Paul Richard Bessette
                          on behalf of Interested Party Highland CLO Funding Ltd. pbessette@KSLAW.com,
                          ccisneros@kslaw.com;jworsham@kslaw.com;kbryan@kslaw.com;jcarvalho@kslaw.com;rmatsumura@kslaw.com

Penny Packard Reid
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors preid@sidley.com
                          txefilingnotice@sidley.com;penny-reid-4098@ecf.pacerpro.com;ncade@sidley.com

Phillip L. Lamberson
                          on behalf of Creditor Acis Capital Management GP LLC plamberson@winstead.com

Phillip L. Lamberson
                          on behalf of Creditor Acis Capital Management L.P. plamberson@winstead.com

Rakhee V. Patel
                          on behalf of Creditor Acis Capital Management L.P. rpatel@winstead.com, dgalindo@winstead.com;achiarello@winstead.com

Rakhee V. Patel
                          on behalf of Creditor Acis Capital Management GP LLC rpatel@winstead.com,
                          dgalindo@winstead.com;achiarello@winstead.com

Robert Joel Feinstein
                          on behalf of Debtor Highland Capital Management L.P. rfeinstein@pszjlaw.com

Ryan E. Manns
                          on behalf of Interested Party UBS Securities LLC ryan.manns@nortonrosefulbright.com

Ryan E. Manns
                          on behalf of Interested Party UBS AG London Branch ryan.manns@nortonrosefulbright.com

Sean M. Beach
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors bankfilings@ycst.com sbeach@ycst.com

Shawn M. Christianson
                          on behalf of Creditor Oracle America Inc. schristianson@buchalter.com, cmcintire@buchalter.com

Thomas G. Haskins, Jr.
                          on behalf of Creditor NWCC LLC thaskins@btlaw.com

Thomas M. Melsheimer
                          on behalf of Creditor Frank Waterhouse Scott B. Ellington, Isaac Leventon, Jean Paul Sevilla, Hunter Covitz and Thomas Surgent
                          tmelsheimer@winston.com, tom-melsheimer-7823@ecf.pacerpro.com
      Case 19-34054-sgj11 Doc 1763 Filed 01/15/21                         Entered 01/15/21 23:30:29               Page 12 of 12
District/off: 0539-3                                      User: cecker                                                    Page 10 of 10
Date Rcvd: Jan 13, 2021                                   Form ID: pdf012                                                 Total Noticed: 1
United States Trustee
                          ustpregion06.da.ecf@usdoj.gov

Vickie L. Driver
                          on behalf of Creditor HarbourVest et al Vickie.Driver@crowedunlevy.com
                          crissie.stephenson@crowedunlevy.com;seth.sloan@crowedunlevy.com;elisa.weaver@crowedunlevy.com;ecf@crowedunlevy.co
                          m

Warren Horn
                          on behalf of Creditor Get Good Trust whorn@hellerdraper.com
                          dhepting@hellerdraper.com;esixkiller@hellerdraper.com;jmarino@hellerdraper.com

Warren Horn
                          on behalf of Creditor The Dugaboy Investment Trust whorn@hellerdraper.com
                          dhepting@hellerdraper.com;esixkiller@hellerdraper.com;jmarino@hellerdraper.com

Zachery Z. Annable
                          on behalf of Debtor Highland Capital Management L.P. zannable@haywardfirm.com

Zachery Z. Annable
                          on behalf of Other Professional Hayward & Associates PLLC zannable@haywardfirm.com

Zachery Z. Annable
                          on behalf of Plaintiff Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 213
